                                   1

                                   2

                                   3

                                   4

                                   5                                  UNITED STATES DISTRICT COURT

                                   6                                 NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8    JIAHAO KUANG, et al.,                              Case No. 18-cv-03698-JST
                                                       Plaintiffs,
                                   9
                                                                                           ORDER SETTING CASE
                                                v.                                         MANAGEMENT SCHEDULE
                                  10

                                  11    UNITED STATES DEPARTMENT OF                        Re: ECF No. 96
                                        DEFENSE, et al.,
                                  12
Northern District of California




                                                       Defendants.
 United States District Court




                                  13

                                  14

                                  15          Before the Court is the parties’ stipulated proposed case management schedule, which also
                                  16   presents two discovery disputes for the Court to resolve. ECF No. 96. The Court DENIES
                                  17   Defendants’ request to limit the number of depositions to four. See id. at 2 n.2. The Court
                                  18   DECLINES to address the parties’ dispute regarding supplementation of the administrative record
                                  19   as it is not yet ripe. See id. at 2 n.1. Finally, the Court ADOPTS the parties’ proposed schedule
                                  20   and sets the following deadlines:
                                  21
                                                                           Event                                      Deadline
                                  22
                                            Substantial completion of document production                       May 1, 2019
                                  23
                                            Submission of final interrogatories and requests for admissions     June 3, 2019
                                  24

                                  25        Fact discovery cut-off                                              July 3, 2019

                                  26        Expert disclosures                                                  July 19, 2019
                                  27        Expert rebuttal                                                     August 19, 2019
                                  28
                                   1                                     Event                                        Deadline

                                   2        Expert discovery cut-off                                            September 6, 2019
                                   3        Deadline to file notice or seek leave to supplement the
                                                                                                                September 8, 2019
                                   4        administrative record

                                   5        Plaintiffs’ motion for summary judgment due                         October 4, 2019

                                   6        Defendants’ opposition and cross-motion for summary judgment
                                                                                                         October 25, 2019
                                            due
                                   7
                                            Plaintiffs’ reply in support of summary judgment and opposition
                                   8                                                                            November 15, 2019
                                            to Defendants’ cross-motion due
                                   9
                                            Defendants’ reply in support of cross-motion for summary
                                                                                                                December 6, 2019
                                  10        judgment due

                                  11

                                  12          Counsel may not modify these dates without leave of court. The parties shall comply with
Northern District of California
 United States District Court




                                  13   the Court’s standing orders, which are available at cand.uscourts.gov/jstorders.
                                  14          The parties must take all necessary steps to conduct discovery, compel discovery, hire
                                  15   counsel, retain experts, and manage their calendars so that they can complete discovery in a timely
                                  16   manner and comply with all applicable deadlines. All counsel must arrange their calendars to
                                  17   accommodate these dates, or arrange to substitute or associate in counsel who can.
                                  18          IT IS SO ORDERED.
                                  19
                                       Dated: February 11, 2019
                                  20

                                  21                                                   _______________________________________
                                                                                                      JON S. TIGAR
                                  22                                                            United States District Judge
                                  23

                                  24

                                  25

                                  26

                                  27
                                  28
                                                                                        2
